TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00505-CR
                                        NO. 03-12-00506-CR
                                        NO. 03-12-00507-CR


                                 Nathan Kevin Carter, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
     NOS. 65625, 65626 & 65627, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Nathan Kevin Carter seeks to appeal three judgments of conviction for

burglary of a habitation. The trial court has certified that (1) these are plea bargain cases and Carter

has no right of appeal, and (2) Carter has waived the right to appeal these cases. Accordingly, we

dismiss the appeals for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                                __________________________________________

                                                Diane M. Henson, Justice

Before Justices Puryear, Pemberton, and Henson

Dismissed for Want of Jurisdiction

Filed: August 17, 2012

Do Not Publish